DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 11, the prior art of record does not show an ammeter clamp installed around a motor wire of an ABS pump which signals the motherboard regarding the functioning of the ABS pump along with the other limitations of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,827,736 to Mango (Mango).

As to claim 1, Mango discloses an integrated abrasive material dispensing system (9a) for a wheeled vehicle (8) comprising: a hollow dispenser (at 12a); a rotating brush roll (14a) having a plurality of flaps (see Figures 2 and 3), wherein the rotating brush roll is positioned inside the hollow dispenser and is actuated via a motor (16a); a dispensing pipe (13a) attached to a bottom portion of the hollow dispenser; and, a hopper (tapered portion of 11a; see Figure 3) configured to feed abrasive material (10) into the hollow dispenser, wherein the rotating brush controls the flow of the abrasive material exiting the dispensing pipe (see column 3, lines 44-55; see also Figures 1-3).

As to claim 2, Mango discloses the rotating brush roll includes a cylinder and the plurality of flaps extend radially from the cylinder (see Figures 2 and 3).

As to claim 6, Mango discloses the integrated abrasive material dispensing system is configured to be attached to the vehicle's chassis (at 26; see Figures 1 and 3).

As to claim 7, Mango discloses a tank (top portion of 11a above the tapered portion; see Figure 3) connected to the hopper.

As to claim 9, Mango discloses a control box (see Figure 4) configured to control the integrated abrasive material dispensing system, wherein the control box is positioned inside the vehicle (see column 4, lines 15-52).

As to claim 10, Mango discloses the control box includes an indicator light (34) configured to alert a driver of the vehicle that a filling abrasive material is required.

As to claim 12, Mango discloses the hopper includes a cover (27a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,827,736 to Mango in view of US Patent Application Publication 2014/0263764 to Outcalt et al. (Outcalt et al.).

As to claim 3, Mango discloses four flaps (see Figure 3) but does not expressly disclose the flaps are bristled.
However, Outcalt et al. discloses a dispensing system having a plurality of bristled flaps (at 58 and 60; see also paragraphs [0033] and [0034]) in a hollow dispenser (38) for the purpose of allowing the flaps to contact the hollow dispenser in a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the four flaps of Mango with bristles as taught by Outcalt et al. in order to contact the hollow dispenser in a sealing fashion while also being flexible to prevent wear and damage to the hollow dispenser.  The modification involves a simple substitution of one known flap for another known flap according to known methods to achieve predictable results.

As to claim 4, Mango discloses the claimed invention above but does not expressly disclose the plurality of flaps are configured to flex.
However, Outcalt et al. discloses a dispensing system having a plurality of flexible flaps (at 58 and 60; see also paragraphs [0033] and [0034]) in a hollow dispenser (38) for the purpose of allowing the flaps to contact the hollow dispenser in a sealing fashion while also being flexible to prevent wear and damage to the hollow dispenser.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the flaps of Mango flexible as taught by Outcalt et al. in order to contact the hollow dispenser in a sealing fashion while also preventing wear and damage to the hollow dispenser.  The modification involves a simple substitution of one known flap for another known flap according to known methods to achieve predictable results.


However, Outcalt et al. discloses a dispensing system having a plurality of flaps (at 58 and 60; see also paragraphs [0033] and [0034]) in contact with an inner perimeter of a hollow dispenser (38) for the purpose of allowing the flaps to contact the hollow dispenser in a sealing fashion while also being flexible to prevent wear and damage to the hollow dispenser.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the flaps of Mango in contact with the inner perimeter of the hollow dispenser as taught by Outcalt et al. in order to contact the hollow dispenser in a sealing fashion to prevent abrasive material from exiting the dispensing pipe when not in operation.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,827,736 to Mango in view of US Patent Application Publication 2012/0090287 to O’Daniel (O’Daniel).

As to claim 8, Mango discloses the claimed invention above but does not expressly disclose the tank is constructed from a flexible and insulating material.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the tank of Mango from a flexible and insulating material as taught by O’Daniel in order to prevent unwanted moisture and particles from interacting with the abrasive material.  The modification involves a simple substitution of one known tank material for another known tank material according to known methods to achieve predictable results.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,827,736 to Mango.

As to claim 13, Mango discloses the cover has an opening (at 27a) but does not expressly disclose the opening being connected to a funnel via hose.
However, it is well known in the art to use a funnel and hose for filling purposes in order to direct material into an opening and prevent spilling of the material.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have connected a funnel to the opening of Mango via a hose in order to direct abrasive material into the hopper and prevent spilling of the abrasive material.  The modification involves a simple addition of a known funnel and hose to a known hopper according to known methods to achieve predictable results.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tank must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Conclusion
US Patents 1,338,640 to Littell; 3,926,377 to Johnson; 4,316,625 to Goon et al.; 5,368,192 to Ransom; 6,050,743 to Medinger and 6,659,683 to Yamamoto et al. and US Patent Application Publication 2002/0008120 to McNally show dispensing systems having a hollow dispenser, a rotating brush roll with flaps actuated by a motor, a dispensing pipe, and a hopper.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             	03/24/2021